DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-4, 8-9, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2006-266486 (cited by applicant), hereinafter JP.

Regarding claim 1, JP (FIGs 1-5) discloses “An electromagnetic valve unit held so as to be sandwiched between a receiving portion (interior of 2) of a housing portion (2) of control equipment and a pressing member (8, 12) in an axial (vertical direction in FIG 1) direction of the electromagnetic valve unit, comprising:
a shoulder portion (F3, F2) to be opposed to the receiving portion of the housing portion faces opening of 2 in FIG 5a); and
an annular elastic member (11) provided with a protruded portion (inner protrusion in FIG 5b that extends into 10a) to be inserted into a recessed portion (10a) formed at the shoulder portion (see FIG 5b), wherein the annular elastic member is pressed toward the receiving portion by the pressing member (in assembly, coupling 7, 8, 12, 5, and 2 would include “pressing” [via 9] 5 into 2, which presses the inner protrusion of 11 into 10a in FIG 5b), the annular elastic member is further provided with an annular deformation portion (left portion of 11, that compresses to the right in FIG 5b) that is deformable in the axial direction of the electromagnet valve unit (see FIG 5b) so as not to press the protruded portion in the axial direction (it does not move in the axial direction in a similar manner as the applicant), and
upon non-pressing of the pressing member to the annular elastic member, the annular elastic member has an axial length larger than an axial length of the shoulder portion with which the annular elastic member is brought into contact (11 extends past F2/F3 [and therefore 11 is longer than F2/F3] and 10a in the non-pressed position, as shown in FIG 5a).”

Regarding claim 2, JP (FIGs 1-5) discloses “wherein the deformation portion is to be arranged along an outer peripheral surface of the shoulder portion (see FIG 5b).”

Regarding claim 3, JP (FIGs 1-5) discloses “wherein an outer diameter of the deformation portion is smaller than an inner diameter of the housing portion (11 fits within interior of 2/3 in FIG 5a/b).”

Regarding claim 4, JP (FIGs 1-5) discloses “wherein the protruded portion (inner protrusion in FIG 5b that extends into 10a) is formed in an annular shape continuing in a circumferential direction (see FIG 5b), the recessed portion (10a) is formed in an annular shape continuing in the circumferential direction, and the protruded portion is inserted into the recessed portion (see FIG 5b).”

Regarding claim 8, JP (FIGs 1-5) discloses “wherein an outer diameter of the deformation portion is smaller than an inner diameter of the housing portion (11 fits within interior of 2/3 in FIG 5a/b).”

Regarding claim 9, JP (FIGs 1-5) discloses “wherein the protruded portion (inner protrusion in FIG 5b that extends into 10a) is formed in an annular shape continuing in a circumferential direction (see FIG 5b), the recessed portion (10a) is formed in an annular shape continuing in the circumferential direction, and the protruded portion is inserted into the recessed portion (see FIG 5b).”

Regarding claim 13, JP (FIGs 1-5) discloses “wherein the protruded portion (inner protrusion in FIG 5b that extends into 10a) is formed in an annular shape continuing in a circumferential direction (see FIG 5b), the recessed portion (10a) is formed in an annular shape continuing in the circumferential direction, and the protruded portion is inserted into the recessed portion (see FIG 5b).”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C WILLIAMS whose telephone number is (571)431-0767. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C WILLIAMS/Primary Examiner, Art Unit 3753